Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 6, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s January 6, 2022 amendment places the case into condition for allowance. The Examiner’s updated search reconfirms that Schmitt; John Vincent et al. (US 6596085 B1) remains the closest prior art. See the Examiner’s October 7, 2021 final rejection for analysis thereunder. Amended claim 1 now requires in part “…a transmission window (Applicant’s 65; Figure 1) disposed under the at least one circular-shaped lamp heater (292; Figure 2; column 8; line 19,35-45-Applicant’s 62; Figure 1) though which electromagnetic waves are emitted downward from the at least one circular-shaped lamp heater (292; Figure 2; column 8; line 19,35-45-Applicant’s 62; Figure 1)…”. As noted, Schmitt’s heating means appear to be conductive and not radiative and thus not requiring a transmission window. The Examiner’s updated search does not provide support for further rejections under anticipation or obviousness either alone or in combination.


Conclusion
The prior art made of record relied on and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art reflect the state of the art in vaporization apparatus with similarly claimed strutural features.
US 20210233747 A1
US 20200033838 A1
US 20200033820 A1
US 20190189401 A1
US 20190103295 A1
US 20190103279 A1
US 20180290168 A1
US 20180122647 A1
US 20140227881 A1
US 20110140762 A1
US 20090293808 A1
US 20060126700 A1
US 20050072361 A1
US 8415237 B2
US 7731162 B2
US 7422198 B2
US 7201942 B2

US 6596085 B1
US 6358323 B1
US 6271498 B1
US 6195504 B1
US 6136167 A
US 6110283 A
US 6103074 A
US 5462014 A
US 5070811 A
US 5019531 A
US 4565711 A
US 4551221 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716